DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 
Status of Claims
This Office Action is in response to the communication filed April 12, 2021.
Claims 1, 21, and 22 have been newly amended.
Claims 2-5 have been previously cancelled.
Claims 6-20 are in their original or a previous presentation.
Claims 1 and 6-22 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
Claims 1 and 6-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claim 21), and machine (claims 1, 6-20 and 22), which recite steps of receiving a request to determine the sentiment index, determining a morbidity sub-index, determining fear scores for each symptom in a set of symptoms, receiving results from a survey using a ranking of the set of symptoms, scoring the set of symptoms based on a weighted sum of the survey results, categorize the set of symptoms into deciles based on a ranking of the score of the set of symptoms, assigning the fear scores associated with the set of symptoms based on the deciles, determining a mortality sub-index, selecting a case fatality ratio statistic using a decision rule, determining a sentiment index, and in response to a determination that the sentiment index is equal to or exceeds a trigger threshold, performing one or more trigger actions.  

This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an interface configured to receive a request to determine the sentiment index amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0039], see MPEP 2106.05(f))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 7, 10, 14, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mohlenbrock (US 2014/0081664 A1) in view of Huyn et al. (US 2002/0035486 A1), in further view of Samad-Khan et al. (US 2012/0150570 A1), in further view of Banavar et al. (WO 2019/209753 A1), in further view of Fitzgerald et al. (US 2004/0078228 A1).
Regarding claims 1, 21, and 22, Mohlenbrock teaches
determine a morbidity sub-index; 
Mohlenbrock teaches determining a morbidity index ([0136])
determine a mortality sub-index; 
Mohlenbrock teaches determining a mortality index ([0136])
and determine the sentiment index based at least in part on the morbidity sub-index and the mortality sub-index.
Mohlenbrock teaches determining a Medical Value Index (equivalent to a sentiment index) based on the Morbidity Index and Mortality Index (Fig. 1c and [0136])
a plurality of public health organizations
Mohlenbrock teaches gathering data from multiple hospitals, or from government or third party organizations which publish health-related statistics (such as CMS – Centers for Medical & Medicaid Services; [0146]-[0147])
Mohlenbrock does not teach, but Huyn teaches
an interface configured to: 
Huyn teaches an interface (Figs. 10A-10C, 11A-11H, 12, and 13)
receive a request to determine the sentiment index; 
Huyn teaches determining a score upon receiving user responses to a questionnaire ([0086]).  The act of the system receiving the user responses when the user selects “Continue” is functionally equivalent to receiving a request to determine the sentiment index.
a processor configured to:
Huyn teaches a system processor ([0011])
determining the morbidity sub-index comprising to: determine, to obtain the morbidity sub-index, fear scores for a set of symptoms, comprising to receive results from a survey of population subject using a ranking of the set of symptoms
Huyn teaches using receiving the results of population surveys ([0010]) which include a hierarchy of symptom severity (equivalent to a ranking of the set of symptoms; [0013])
score the set of symptoms based on a weighted sum of the survey results
Huyn teaches calculating a weighted sum of the survey results ([0085]) which include the ranking of the set of symptoms ([0013]) 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock to receive the request and make the determinations of Huyn with the motivation to increase flexibility and scalability of the system, as recognized by Huyn in [0053].
Mohlenbrock and Huyn do not teach, but Samad-Khan teaches
determining the mortality sub-index comprises to select, from a plurality of case fatality ratio statistics, a case fatality ratio statistic using a decision rule, wherein the plurality of case fatality ratio statistics are provided by a plurality of public health organizations.
Samad-Khan teaches determining a ratio of fatalities using a selection of cases above a certain threshold of deaths (equivalent to a decision rule-guided selection; [0154]-[0159]) from a plurality of sources (which can be the public health organizations of Mohlenbrock; see [0155], [0161] of Samad-Khan for the plurality of sources)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock and Huyn to determine the case fatality ratio statistic of Samad-Khan with the motivation to produce more reasonable results, as recognized by Samad-Khan in [0145].
Mohlenbrock, Huyn, and Samad-Khan do not explicitly teach, but Banavar et al. teaches
categorize the set of symptoms into deciles based on a ranking of the scores of the set of symptoms
Banavar teaches stratifying the health metrics (which include a set of symptoms as in [00051]) into 10 separate groups using ranking of the symptoms ([00057]) 
assign the fear scores associated with the set of symptoms based on the deciles
Banavar teaches assigning a rank to the set of symptoms based on the symptoms’ characterization for sorting into deciles ([00058])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Mohlenbrock, Huyn, and Samad-Khan the ability to categorize the set of symptoms and assign fear scores as in Banavar with the motivation to transform the data into a format that is more useful for users, as recognized by Banavar in [00042].
Mohlenbrock, Huyn, Samad-Khan, and Banavar do not explicitly teach, but Fitzgerald teaches
In response to a determination that the sentiment index is equal to or exceeds a trigger threshold, perform one or more trigger actions, wherein the one or more trigger actions include payment for insurance, contact additional potential workers, and/or changing frequency of automated scraping of surveillance information
Fitzgerald teaches performing trigger actions based on identification of an exception ([0026]) that is determined using a threshold criteria (equivalent to trigger threshold; [0021]), where the trigger action can include insurance payment remittance ([0027])
information, wherein the payment for insurance relates to initiation of an insurance payment in the event that a sufficiently severe disease outbreak occurs, wherein the contact of the additional potential workers relates to an initiation of a series of automated phone calls to a predefined list of potential call center workers who serve as surge capacity, and wherein the changing of the frequency of automated scraping of surveillance information relates to alerting a person responsible for monitoring to notify that the sentiment index threshold is met and increasing in frequency of automated scraping of surveillance information.
Fitzgerald teaches detecting disease outbreaks ([0021]), and responding to the identification of the disease outbreak (taught by Fitzgerald as exception conditions; [0026]) by performing automated actions such as insurance payment remittance (equivalent to an insurance payment; [0027])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Mohlenbrock, Huyn, Samad-Khan, and Banavar the ability to automatically initiate insurance payments based on a trigger as taught by Fitzgerald with the motivation to increase the efficiency and capabilities of the system as recognized by Fitzgerald in [0003].
Regarding claim 6
determining the mortality sub-index comprises determining a normalized case fatality ratio statistic from the case fatality ratio statistic.
Samad-Khan teaches normalizing the fatality ratio statistic ([0154]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald to normalize the case fatality ratio statistic of Samad-Khan with the motivation to produce more reasonable results, as recognized by Samad-Khan in [0145].
Regarding claim 7, Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald teach the limitations of claim 1.  Mohlenbrock further teaches
the processor is further configured to determine a preventability sub-index, wherein the sentiment index is based at least in part the preventability sub-index.
Mohlenbrock teaches calculating a fear score as a component of the Medical Value Index (equivalent to a sentiment index; [0315]).  Examiner notes that “fear” is a non-functional label.  The fear score is interpreted as a preventability sub-index.
Regarding claim 10, Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald teach the limitations of claim 1.  Mohlenbrock further teaches
the processor is further configured to determine a treatability sub-index, wherein the sentiment index is based at least in part the treatability sub- index.
Mohlenbrock teaches calculating a fear score as a component of the Medical Value Index (equivalent to a sentiment index; [0315]).  Examiner notes that “fear” is a non-functional label.  The fear score is interpreted as a treatability sub-index.
Regarding claim 14, Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald teach the limitations of claim 1.  Mohlenbrock further teaches
the processor is further configured to determine a transmission sub-index.
Mohlenbrock teaches calculating a fear score as a component of the Medical Value Index (equivalent to a sentiment index; [0315]).  Examiner notes that “fear” is a non-functional label.  The fear score is interpreted as a transmission sub-index.
Regarding claim 17, Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald teach the limitations of claim 1.  Mohlenbrock further teaches
the processor is further configured to determine a novelty sub-index, wherein the sentiment index is based at least in part the novelty sub-index.
Mohlenbrock teaches calculating a fear score as a component of the Medical Value Index (equivalent to a sentiment index; [0315]).  Examiner notes that “fear” is a non-functional label.  The fear score is interpreted as a novelty sub-index.
Regarding claim 20, Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald teach the limitations of claim 1.  Mohlenbrock further teaches
determining a sentiment index includes determining a weighted summing of one or more sub-indexes.
Mohlenbrock teaches summing weighted components to determine a Medical Value Index score (equivalent to a sentiment index; [0138])
Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mohlenbrock (US 2014/0081664 A1) in view of Huyn et al. (US 2002/0035486 A1), in further view of Samad-Khan et al. (US 2012/0150570 A1), in further view of Banavar et al. (WO 2019/209753 A1), in further view of Fitzgerald (US 2007/0106127 A1), in further view of Cwiek et al. (US 2006/0009992 A1).
Regarding claim 8
the preventability sub-index comprises determining whether a vaccine is widely available.
Cwiek teaches asking members of a community how much of the general population they believe can be vaccinated within a given time period (equivalent to determining the availability of a vaccine; Fig. 6 and associated text [0045])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald to determine the availability of a vaccine as in Cwiek with the motivation to increase a community’s level of preparedness, deterrence, and response capability for handling crisis situations, as recognized by Cwiek in [0037].
Regarding claim 9, Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald teach the limitations of claim 7.  Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald do not teach, but Cwiek teaches
the preventability sub-index comprises determining whether a vaccine is limitedly available.
Cwiek teaches asking members of a community how much of the general population they believe can be vaccinated within a given time period (equivalent to determining the availability of a vaccine; Fig. 6 and associated text [0045])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald to determine the availability of a vaccine as in Cwiek with the motivation to increase a community’s level of preparedness, deterrence, and response capability for handling crisis situations, as recognized by Cwiek in [0037].
Regarding claim 11, Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald teach the limitations of claim 10 Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald do not teach, but Cwiek teaches
the treatability sub-index comprises determining whether a cure is available.
Cwiek teaches determining if medicines are available for administering to a community’s population (Fig. 6, Step 2, Part A).  Examiner notes that “medicines” is a non-functional label.  “Medicines” is interpreted to be a cure.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald to determine the availability of a cure as in Cwiek with the motivation to increase a community’s level of preparedness, deterrence, and response capability for handling crisis situations, as recognized by Cwiek in [0037].
Regarding claim 12 Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald teach the limitations of claim 10.  Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald do not teach, but Cwiek teaches
the treatability sub-index comprises determining whether countermeasures are available to reduce severity or duration.
Cwiek teaches determining how many first responders are able to respond to symptoms presented by patients (equivalent to countermeasures for reducing severity or duration; Fig. 5, Step 1)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald to determine the availability of countermeasures as in Cwiek with the motivation to increase a 
Regarding claim 13, Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald teach the limitations of claim 10.  Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald do not teach, but Cwiek teaches
the treatability sub-index comprises determining whether post-exposure prophylaxis is available.
Cwiek teaches determining if the general population is able to identify signs and symptoms, therefore preventing further spread or infection (equivalent to determining whether post-exposure prophylaxis is available; Fig. 5, Step 1, Part E)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald to determine the availability of post-exposure prophylaxis as in Cwiek with the motivation to increase a community’s level of preparedness, deterrence, and response capability for handling crisis situations, as recognized by Cwiek in [0037].
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohlenbrock (US 2014/0081664 A1) in view of Huyn et al. (US 2002/0035486 A1), in further view of Samad-Khan et al. (US 2012/0150570 A1), in further view of Banavar et al. (WO 2019/209753 A1), in further view of Fitzgerald (US 2007/0106127 A1), in further view of National Foundation for Infectious Diseases (College Student Incentive Survey), hereinafter “NFID”.
Regarding claim 15
determining the transmission sub-index comprises determining a fear score associated with a transmission mechanism using a survey.
NFID teaches conducting a survey to determine a percentage of people who are afraid of being infected (equivalent to a fear score) with a virus via vaccination (equivalent to a transmission mechanism; see section entitled “Notable highlights from the survey include the following”)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald to determine the fear score associated with a transmission mechanism using the survey of NFID with the motivation to provide a better understanding of a population’s attitudes toward a pathogen, as recognized by NFID on page 2, paragraph beginning with “In 2016, NFID convened […]”.
Regarding claim 16, Mohlenbrock, Huyn, Samad-Khan, Banavar, Fitzgerald, and NFID teach the limitations of claim 15.  NFID further teaches
the survey comprises presenting a question to receive a fear rating
NFID teaches conducting a survey to determine a percentage of people who are afraid of being infected with a virus via vaccination (the percentage of people who are afraid is equivalent to a fear rating; see “Notable highlights from the survey include the following”)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock, Huyn, Samad-Khan, Banavar, Fitzgerald, and NFID to determine the fear score associated with a transmission mechanism using the survey question of NFID with the motivation to provide a better understanding of a population’s attitudes toward a pathogen, as recognized by NFID on page 2, paragraph beginning with “In 2016, NFID convened […]”.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohlenbrock (US 2014/0081664 A1) in view of Huyn et al. (US 2002/0035486 A1), in further view of Samad-Khan et al. (US 2012/0150570 A1), in further view of Banavar et al. (WO 2019/209753 A1), in further view of Fitzgerald (US 2007/0106127 A1), in further view of Research America (Americans’ Views on Vaccines and Infectious Disease Outbreaks), hereinafter “RA”.
Regarding claim 18, Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald teach the limitations of claim 17.  Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald do not teach, but RA teaches
determining the novelty sub-index comprises determining a fear score associated with a novelty using a survey.
RA teaches conducting a survey to determine how confident people feel about being prepared to respond to a new epidemic (see section entitled “Concerns with Future Epidemics and Response”)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Mohlenbrock, Huyn, Samad-Khan, Banavar, and Fitzgerald to determine the fear score associated with a novelty of RA with the motivation to improve the quality of healthcare in a community, as recognized by Mohlenbrock in [0001].
Regarding claim 19, Mohlenbrock, Huyn, Samad-Khan, Banavar, Fitzgerald, and RA teach the limitations of claim 18.  RA further teaches
the survey comprises presenting a question to receive a fear rating.
RA teaches conducting a survey by asking how confident people feel about being prepared to respond to a new epidemic and collecting the number of votes for each answer (equivalent to a fear rating; see section entitled “Concerns with Future Epidemics and Response”)

Response to Arguments and Amendments
Applicant’s arguments and amendments filed April 12, 2021 have been fully considered and are addressed below.
Regarding 101, Applicant argues that claims 1, 21, and 22 have been amended in a manner that would overcome the rejection under 35 U.S.C. 101.  Examiner notes that the 101 rejection has been updated to address the amended claim language.  Examiner further notes that the additional elements as explained in the rejection do not integrate the judicial exception into a practical application, and the additional elements do not amount to significantly more than the judicial exception.  Examiner notes that the limitations which further define the trigger actions, such as from claim 1: “information, wherein the payment for insurance relates to initiation of an insurance payment in the event that a sufficiently severe disease outbreak occurs, wherein the contact of the additional potential workers relates to an initiation of a series of automated phone calls to a predefined list of potential call center workers who serve as surge capacity, and wherein the changing of the frequency of automated scraping of surveillance information relates to alerting a person responsible for monitoring to notify that the sentiment index threshold is met and increasing in frequency of automated scraping of surveillance information” use “relates to” language, which under the broadest reasonable interpretation, does not necessarily include active performance of those actions.  In addition, triggering the “contact of additional potential workers” could, under the broadest reasonable interpretation, amount to initiation of an automated phone call to a potential call center worker who does not pick up the phone.  While the information may be presented to the call center worker, there is no indication that performing such a 
Regarding 103, Applicant appears to argue that the Examiner agreed that applied references failed to teach certain limitations.  This is incorrect.  The Examiner wishes to clarify that as recorded in the Interview Summary filed on April 19th, 2021, “more specificity with respect to the algorithm for fear score calculations may overcome the art of record” (emphasis added), but do not certainly overcome the art of record, and that “[n]o agreement was reached”.
Examiner wishes to direct Applicant’s attention to the rejections which have been updated to specifically address the amended claim language.
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686